             Case 3:17-cv-05806-RJB Document 449 Filed 04/09/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
       STATE OF WASHINGTON,                          C17-5806RJB
 8
                            Plaintiff,
 9
                  v.
10
       THE GEO GROUP, INC.,
11
                            Defendant.
12

13     UGOCHUKWU GOODLUCK                            C17-5769RJB
       NWAUZOR, FERNANDO
14     AGUIRRE-URBINA, individually and
       on behalf of all those similarly
15     situated,
                                                     ORDER DENYING MOTION FOR
16                                  Plaintiffs,      RECONSIDERATION

17                v.

18     THE GEO GROUP, INC., a Florida
       corporation,
19
                                Defendant
20

21
           This matter comes before the Court on Defendant’s Motion for Reconsideration (Dkt.
22
     445 in C17-5806RJB; Dkt. 324 in C17-5769RJB). The Court ordered responses and replies,
23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
              Case 3:17-cv-05806-RJB Document 449 Filed 04/09/21 Page 2 of 3




 1   which have been received and considered. (Dkts. 447 & 448 in C17-5806RJB; Dkts. 327 & 328

 2   in C17-5769RJB). The Court is fully advised.

 3          The Court is satisfied that the Court’s Order Granting Motion for Trial Setting in Person

 4   or Zoom and Setting Schedule (Dkt. 444 in C17-5806RJB; Dkt. 323 in C17-5769RJB), which is

 5   the subject of this motion, does not contain manifest error, and should not be reconsidered.

 6   (Western District of Washington Local Civil Rule 7(h))(l)).

 7          IT IS SO ORDERED.

 8          The Court does, however, want to make the following points:

 9          1. We are all victims of the pandemic, and it continues to swirl around us. Its future is

10   unknown, and future court closures are entirely possible. Whether Defendant’s optimism is well

11   placed, or misplaced, remains to be seen. This case, and many others, demand resolution. The

12   length of further delay necessary to wait for full opening of in-person trials is unknown. It could

13   be July, or many, many months away, far beyond July.

14          2. The defense suggests that the disposition of the Weger v. Correct Care case (WAWD

15   Cause Number 3:19-cv-5961RJB), removing it from the Court’s calendar, leaves dates open in

16   July. That is not the situation. The Court has managed to free up June for these cases. Even

17   after the Weger disposition, July remains fully set, three to five cases deep, with one to three

18   priority criminal cases set to start each week, including a ten-day murder case set on July 19,

19   2021. Simply moving this case to July is not an option, and the Court’s calendar is similarly

20   heavily set through March 2022.

21          3. More details regarding the procedure at a Zoom trial can be dealt with as trial nears.

22   Counsel should be listing procedural questions and issues, so that such matters may be dealt with

23   not later than the supplemental Pretrial Conference set for May 21, 2021.

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
              Case 3:17-cv-05806-RJB Document 449 Filed 04/09/21 Page 3 of 3




 1          4. It is the Court’s hope that, at least, we can have “hybrid” trial, with some parts being

 2   conducted in person and traditionally, with COVID-19 precautions. Cooperation, good humor,

 3   and flexibility can help to produce a fair trial for all concerned.

 4          Dated this 9th day of April, 2021.

 5

 6                                          A
                                            ROBERT J. BRYAN
 7
                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 3
